ORDER
PER CURIAM.
On consideration of the stipulation dismissing the petition for rehearing en banc and request for remand, it is
ORDERED that the petition for rehearing en banc is hereby dismissed.
Statement of BELSON, Associate Judge,
with whom TERRY, Associate Judge, joins:
The parties to this appeal have entered into a settlement and for that reason have agreed that Howrey & Simon’s pending petition for rehearing en banc should be dismissed. While settlement is always to be encouraged, this particular settlement at this procedural juncture deprives the en banc court of the opportunity to decide whether it should pass upon the important issue of actual notice of work-related injury that was discussed in the majority opinion and the dissent issued by the division. By entering into a settlement, the parties have halted the appellate process before the full court determined whether it would hear the matter, leaving in place a division opinion which will remain binding unless it is over*1085ruled by the full court in a future case. M.A.P. v. Ryan, 285 A.2d 310, 312 (D.C.1971).